Citation Nr: 0810725	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  02-15 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran retired from the U.S. Army in June 1972, with 20 
years of active duty service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Regional Office (RO) that assigned the veteran an evaluation 
of 20 percent for residuals of prostate cancer after the 
appropriate period following completion of cancer treatment.  
The veteran disagrees with the 20 percent rating assigned. 


FINDING OF FACT

The competent medical evidence of record shows that the 
current postoperative residuals of the veteran's prostate 
cancer are manifested by urinary frequency not more than 
every 2 hours during the day and 2 to 3 times at night; the 
veteran does not wear absorbent pads.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.115a and 
4.115b, Diagnostic Code 7527 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-rating claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, including evidence from 
medical records, statements from doctors containing physical 
and clinical findings, the results of laboratory tests, 
statements from individuals who can describe his symptoms, 
and his own statement describing symptoms.  The letter also 
advised the veteran as to what information and evidence must 
be submitted by the veteran, what information and evidence 
will be obtained by VA, and the need for the veteran to 
submit any further evidence in his possession that pertains 
to the claim.  The Board notes that the June 2006 
supplemental statement of the case also notified the veteran 
of the evidence needed to establish a disability rating and 
effective date, to include submitting or advising VA of any 
evidence that concerns the level of disability.  The Board 
further points out that the supplemental statements of the 
case dated in July 2003 included the complete rating criteria 
for the veteran's service-connected genitourinary disability.  
The case was last readjudicated June 2006.  

In this case, the Board is aware that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-
Flores.  However, the Board does not find that any such 
procedural defect constitutes prejudicial error in this case 
because of evidence of actual knowledge on the part of the 
veteran and other documentation in the claims file reflecting 
that a reasonable person could be expected to understand what 
was needed to substantiate the claim.  See Sanders, 487 F.3d 
881 (Fed. Cir. 2007).  

In this regard, the Board is aware of the veteran's 
statements in his VA examinations and in VA outpatient 
treatment records, in which a description was made of the 
effect of the service-connected disability on his 
functioning.  Moreover, the statements provided by the 
veteran and his representative discussing symptomatology 
reflect actual knowledge of what is needed to substantiate 
the claim for a higher rating.  In fact, it was suggested 
that the 40 percent criteria was met.  There is no indication 
in the record that the veteran seeks private treatment for 
his condition, and VA treatment records have been obtained.  
Additionally, the veteran was afforded VA examinations to 
evaluate his condition.  Thus, the post-adjudicatory notice 
and opportunity to develop the case provided during the 
extensive administrative appellate proceedings rendered any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, supra.  Further, the duty to 
assist was met.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, and there is no additional 
notice that needs to be provided.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against an evaluation in excess of 20 percent for residuals 
of prostate cancer, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's residuals of prostate cancer are to be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527. 

For voiding dysfunction, the particular voiding condition is 
to be rated as urine leakage, urinary frequency, or 
obstructed voiding.  

Urine leakage (continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence) 
requiring the wearing of absorbent materials which must be 
changed less than 2 times per day warrants a 20 percent 
rating; requiring the wearing of absorbent materials which 
must be changed 2 to 4 times per day warrants a 40 percent 
rating; requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day warrants a 60 percent rating.  

Urinary frequency with daytime voiding interval between two 
and three hours, or; awakening to void two times per night 
warrants a 10 percent rating; daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating; daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night warrants a 40 percent rating.  

Obstructed voiding with obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year warrants a noncompensable (0 percent) rating.  
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of (1) post void residuals greater than 150 cc, 
(2) uroflowmetry with markedly diminished peak flow rate 
(less than 10 cc/sec), (3) recurrent urinary tract infections 
secondary to obstruction, or (4) stricture disease requiring 
periodic dilatation every 2 to 3 months warrants a 10 percent 
rating.  Urinary retention requiring intermittent or 
continuous catheterization warrants a 30 percent rating.  38 
C.F.R. § 4.115a.

Urinary tract infection with poor renal function is rated as 
renal dysfunction.  Urinary tract infection with long-term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management warrants a 10 percent 
rating.  Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management 
warrants a 30 percent rating.  38 C.F.R. § 4.115a. 

The veteran contends that he is entitled to an evaluation in 
excess of 20 percent for residuals of prostate cancer.  In an 
unsigned statement apparently prepared by his representative 
in September 2003, it was argued that his urinary frequency 
and leakage entitle him to a rating of 40 percent.

The evidence reveals the veteran underwent a radical 
retropubic prostatectomy in March 2000, after a biopsy 
revealed malignant cancer cells and a prostatic specific 
antigen (PSA) level of 7.71 was found.  A nursing note from 
March 2000 reported the veteran was on a catheter post-
surgery. 

In a December 2000 VA examination, the veteran reported 
urinating every 2 hours during the day and a minimum of 2 
times at night.  He denied incontinence although he reported 
some slight dribbling.  He further denied any 
catheterizations that were intermittent or continuous 
following his initial surgery.  His PSA level was less than 
0.04.  The veteran reported no urinary tract infections.  
There were no dilations or drainage procedures.  The veteran 
had retired once the surgery was performed. The examiner 
noted in his conclusion that the veteran had increased 
frequency of urination during the day and that he had to 
limit his activities.

In a July 2001 VA examination, the veteran reported urinary 
frequency every 2 hours during the day and 2 to 3 times at 
night.  He also indicated the presence of incontinence that 
is usually associated with sneezing or during intercourse.  
The veteran did not use absorbent pads at this time.  He 
denied recurrent urinary tract infections and frequency of 
dilation or drainage procedures.  The veteran reported that 
the soilage of his clothing due to urinary leakage was 
embarrassing and he often had to visit the bathroom 
frequently due to frequent urination.  His PSA level was less 
than 0.04.  Testing revealed the veteran's urine flow rates 
and voiding residuals were 247 cc volume voided, residual 120 
cc in the first filling and 162cc volume voided, and residual 
220 cc in the second filling.  The examiner diagnosed the 
veteran with detrusor instability, moderate bladder outlet 
obstruction and possible drug effect nortriptyline or 
pseudoephedrine.

VA outpatient treatment records from November 2001 to March 
2006 indicate the veteran had continuous follow-up treatment 
for his radical retropubic prostatectomy in March 2000.  
Specifically from February 2003 to March 2006 the veteran's 
post operative residuals noted undetectable PSA levels and 
recurrent bladder neck contracture. 

VA outpatient records reflect in November 2001, the veteran 
underwent a cytoscopy with dilation of the urethral stricture 
where a tight bladder neck contracture was found.  An 18 F 
Foley catheter was placed at this time and subsequently 
removed on December 5, 2001, after which the veteran was able 
to 
void.  VA outpatient treatment records also note a year 
later, in December 2002, the veteran denied dysuria, 
hematuria or incontinence and the bladder was specifically 
noted to be continent.

VA outpatient treatment records from February 2003 reflect 
the veteran underwent another cytoscopy with urethral 
dilation for bladder neck constriction.  No tubes or drains 
were inserted.  The veteran was scheduled for a follow up for 
a laser incision of the bladder neck in May 2003.  In May 
2003, VA outpatient treatment records reflect the veteran 
underwent a cytoscopy for bladder neck contracture and was on 
an 18 FR Foley catheter.  He complained of discharge around 
the catheter but no visible discharge was noted.  The 
catheter was removed 1 week after surgery.  VA outpatient 
treatment records in June 2003 noted the veteran had a 
cytoscopy in March 2003 and reported the veteran's voiding 
was the best it had been since his surgery with no 
significant obstructive symptoms or incontinency reported.  A 
VA outpatient treatment report in July 2003 also noted the 
veteran was voiding well after surgery for recurrent bladder 
neck contracture.  A September 2003 VA outpatient treatment 
report also noted the veteran's stream was much improved and 
even fuller than the last visit.

During a VA examination in June 2003, the veteran denied any 
symptoms of lethargy, weakness, anorexia or weight loss.  His 
day time urination was consistent at 3 to 4 times a day, 
depending on his consumption.  In addition he reported 
nocturia to be 2 to 3 times a night.  The veteran did report 
incontinence, particularly with sneezing or straining, 
although he does not use any absorbent pads.  He denied any 
urinary tract infections.  He reported he had a Foley 
catheter for approximately 1 week after he had laser surgery 
for bladder neck contracture in May 2003.  He reported having 
a total of 3 procedures due to bladder complications.  He 
also reported being retired but indicated he was still unable 
to drive long distances without having to stop and urinate.  
The examiner diagnosed the veteran with adenocarcinoma of the 
prostate with residuals including stress incontinence and 
frequency of urination.  

In a February 2004 VA outpatient treatment report the veteran 
denied having any incontinence except that which was 
associated with prostate surgery.  In May 2004 the veteran 
was seen at the VA outpatient treatment center for a follow 
up for management of the bladder neck contracture and 
prostate cancer.  The examiner noted the veteran had a full 
stream, feels empty post void and displays no straining.  He 
reported an occasional small amount of stress urinary 
incontinence with sneezing and coughing but he did not use 
absorbent pads.  The examiner noted no dysuria or hematuria.  
The veteran denied a loss of appetite or weight.  In October 
2005, the veteran denied any current urinary symptoms.  He 
stated that he had a strong urinary stream and felt like he 
emptied his bladder completely.  He further denied any stress 
urinary incontinence, abdominal pain, hematuria, urinary 
tract infections, bone pain or weight loss.

A review of the record reflects the veteran's residuals of 
prostate cancer do not meet the criteria for an evaluation in 
excess of 20 percent.  While occasional stress incontinence 
is reported with sneezing or straining, the veteran has 
consistently denied wearing absorbent materials to medical 
examiners.  The Board notes that correspondence apparently 
prepared by the veteran's representative reflects the use of 
absorbent materials (at one point claimed to be continuous), 
but none of the medical evidence confirms such and the 
veteran has repeatedly denied the use of such to the 
examiners.  Moreover, the Board notes that in correspondence 
dated December 14, 2001, it was asserted the veteran "now 
has a continuous Foley Catheter installed for urinary 
incontinence."  However, the medical records reveal the 
catheter was installed during his stricture surgery in 
November 2001, and was actually removed on December 5, 2001.  
Thus, the Board finds the contentions in the correspondence 
are not credible.  

Additionally, the medical evidence does not reveal urinary 
frequency with day time voiding intervals of less than 1 
hour, urinary frequency with voiding 5 or more times per 
night, obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization or recurrent 
symptomatic urinary tract infections requiring 
hospitalization more than 2 times per year or continuous 
intensive management.  In fact, the veteran last reported in 
October 2005 that he had no urinary symptoms including stress 
urinary incontinence.  In addition, the past catheters were 
inserted in relation to the surgeries.  As such, they 
represent surgical intervention for dilatation occurring 1 to 
2 times per year, which is the criterion for a noncompensable 
evaluation for obstructive symptoms.  

Thus, the Board finds that the preponderance of the evidence 
is against a claim for an evaluation in excess of 20 percent 
for residuals of prostate cancer.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim for an evaluation in excess of 20 percent for residuals 
of prostate cancer at any point during the course of the 
appeal, that doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected prostate cancer 
residuals presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected condition, in and of itself, 
interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An evaluation in excess of 20 percent for residuals of 
prostate cancer is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


